937 So.2d 1195 (2006)
Tilbert BAYNHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-1566.
District Court of Appeal of Florida, Fourth District.
September 13, 2006.
Rehearing Denied October 18, 2006.
*1196 Carey Haughwout, Public Defender, and Richard B. Greene, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
WARNER, J.
Appealing from his conviction for carjacking and sentence of life imprisonment as a habitual violent felony offender, appellant, Tilbert Baynham, argues that the trial court: (1) erred in admitting a photograph of appellant in jail garb; (2) admitted a suggestive identification by the victim; and (3) sentenced him as a habitual violent felony offender in violation of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Each of these claims is meritless. As to the photograph, it was cropped so as to remove all indicia that Baynham was in jail garb. Therefore, there was no error. See Anderson v. State, 744 So.2d 475 (Fla. 4th DCA 1999); Fuster v. State, 480 So.2d 173 (Fla. 3d DCA 1985); D'Anna v. State, 453 So.2d 151 (Fla. 1st DCA 1984). His claim that the identification was suggestive was already rejected by this court in the appeal of his first conviction. See Baynham v. State, 862 So.2d 808, 810 (Fla. 4th DCA 2003). It is now the law of the case. See Schultz v. Schickedanz, 884 So.2d 422, 424 (Fla. 4th DCA 2004). And, finally, we have previously rejected appellant's Apprendi claim. See McBride v. State, 884 So.2d 476 (Fla. 4th DCA 2004).
Affirmed.
KLEIN and GROSS, JJ., concur.